Title: To Benjamin Franklin from François Bowens, 8 April 1783
From: Bowens, François-Jacques-Arnould
To: Franklin, Benjamin


Ostend 8th April 1783./.
I have in Course received the honour of your Excellencies favour of the 24th. Ulto. in Consequence of which I transmitted the necessary directions to London, on the 2d Currt. to prevent your Newspapers from being sent me in future which I have no doubt will be paid proper attention to.
I am very sensible to the acknowledgements, Your Excellency, makes me on this Subject, which I must confess are highly agreeable to me, tho’ I feel they are unmerited, as the little trouble I had, was amply recompensed by the pleasure I found, in the Idea that I was of use to your Excellency— I shall be happy to find opportunities of being more so than hitherto, & of meeting frequent opportunities by which I may convince you of the perfect respect with which I have the honour to be Your Excellencies Most obedt. & devoted servant
Pr. F. BowensSchoet
His Excellency Dr. Franklin.
  
Addressed: Son Excellence Le Docteur Franklin / en son hotel / Passy / prés / Paris
